DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0071] at line 1: “computer system 400” should be -- computer system 500 --.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2017/0351913 A1) in view of Yang et al (“Learning to Extract Semantic Structure from Documents Using Multimodal Fully Convolutional Neural Networks” – arXiv – June 7, 2017 – pages 1-16, provided by Applicant’s Information Disclosure Statement – IDS).
Re Claim 8: Chen discloses a system (see Chen, abstract, Fig. 1, [0007], [0015], [0040], system), comprising: a memory (see Chen, abstract, Fig. 1, [0007], [0015], [0040], the 
However Chen fails to explicitly disclose in response to the applying, generate a segmentation mask depicting semantic data of the document and one or more bounding boxes identifying an instance of a semantic class. 
Yang discloses in response to the applying, generate a segmentation mask depicting semantic data of the document and one or more bounding boxes identifying an instance of a semantic class (see Yang, abstract, Section 1, Figs. 2 and 9-10, in response to the multimodal fully convolutional neural network MFCN processing, generate a segmentation mask depicting semantic class data with one or more bounding boxes identifying different semantic classes [like paragraph and caption] in different colors).


Re Claim 9: Chen as modified by Yang further discloses wherein to apply the machine learning algorithm, the at least one processor is further configured to: apply a convolutional neural network to the character grid (see Yang, abstract, Section 1, Figs. 2 and 9-10, apply the multimodal fully convolutional neural network MFCN processing to generate a segmentation mask).  See claim 8 for obviousness and motivation statements.

Re Claim 10: Chen as modified by Yang further discloses wherein to generate the segmentation mask, the at least one processor is further configured to: apply a deconvolution process to up-sample a determined result from the machine learning algorithm (see Yang, abstract, Section 1, Figs. 2 and 9-10, the decoder of the multimodal fully convolutional neural network MFCN performs unpooling). See claim 8 for obviousness and motivation statements.

Re Claim 11: Chen as modified by Yang further discloses wherein the at least one processor is further configured to: display the segmentation mask as an overlay on the 

Re Claim 12: Chen as modified by Yang further discloses wherein the one or more bounding boxes are organized into a bounding box mask overlaid on the document (see Yang, abstract, Section 1, Figs. 2 and 9-10, in response to the multimodal fully convolutional neural network MFCN processing, generate a segmentation mask depicting semantic class data with one or more bounding boxes identifying different semantic classes [like paragraph and caption] in different colors).  See claim 8 for obviousness and motivation statements.

Re Claim 14: Yang further discloses identify a value prediction of a bounding box from the document, wherein the value prediction overlaps multiple semantic fields (see Yang, abstract, Section 1, Figs. 2 and 9-10, and more specifically Section C in page 11, and paragraph “Post-processing …” in page 6, refine the segmentation masks by average class probability processing); and compute a weighted mean confidence value to assign the value prediction to a semantic field of the multiple semantic fields (see Yang, abstract, Section 1, Figs. 2 and 9-10, and more specifically Section C in page 11, and 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chen’s system, as modified by Yang, using Yang’s teachings by including the post-processing after Chen’s [as modified by Yang] neural network technique in order to further improve by refinement the document segmentation and labeling (see Yang, abstract, Section 1, Figs. 2 and 9-10, Section C in page 11, and paragraph “Post-processing …” in page 6).

As to claim 15, the claim is the corresponding non-transitory computer-readable device claim to claim 8 respectively.  The discussions are addressed with regard to claim 8.  Further, Chen further discloses a non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform the operations (see Chen, abstract, Fig. 1, [0007], [0015], [0040], the cloud server system executing the program wherein the cloud server system inherently includes memory(s) for storing the program and processor(s) for executing them).

	As to claims 16-18 and 20, the discussions are addressed with regard to claims 9-11 and 14 respectively.

As to claim 1, the claim is the corresponding computer implemented method claim to claim 8 respectively.  The discussions are addressed with regard to claim 8.  

	As to claims 2-5 and 7, the discussions are addressed with regard to claims 9-12 and 14 respectively.


Claims 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as modified by Yang, and further in view of Bartz et al (“STN-OCR: A single Neural Network for Text Detection and Text Recognition” – arXiv – July 27, 2017 – pages 1-9, provided by Applicant’s Information Disclosure Statement – IDS).  The teachings of Chen as modified by Yang have been discussed above.
Re Claim 13: However Chen as modified by Yang fails to explicitly disclose wherein the at least one processor is further configured to: identify a word from the document, wherein the word overlaps multiple bounding boxes of the one or more bounding boxes; and assign the word to a bounding box of the multiple bounding boxes having a majority of characters of the word. 
	Bartz discloses wherein the at least one processor is further configured to: identify a word from the document, wherein the word overlaps multiple bounding boxes of the one or more bounding boxes (see Bartz, Figs. 2-3, and 5, Section 3.1-3.2, paragraph “Implementation …” in page 6, Fig. 5 depicts the identification and assigning 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chen’s system, as modified by Yang, using Bartz’s teachings by including the word processing after Chen’s [as modified by Yang] neural network technique in order to improve bounding box predictions and text recognition (see Bartz, Figs. 2-3, and 5, Section 3.1-3.2, paragraph “Implementation …” in page 6).

As to claim 6, the discussions are addressed with regard to claim 13 respectively.
	As to claim 19, the discussions are addressed with regard to claim 13 respectively.


Obviousness-Type Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 8-9, and 15-16 of U.S. Patent No. 10,540,579 in view of Chen et al (US 2017/0351913 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed invention of ‘579 U.S. Patent obviously encompasses the present claimed invention and differ only in the terminology.
For instance, in claims e.g. 1-2, 8-9, and 15-16 of ‘579 U.S. Patent, the Applicants claim: “A computer implemented method … performing … generating … applying … in response to the applying, generating ...” as recited in claim 1 and “… generating one or more bounding boxes …” as recited in claim 2; “A system … memory … processor … perform … generate … apply … in response to the applying, generate ...” as recited in claim 8 and “… generating one or more bounding boxes …” as recited in claim 9; “A non-transitory computer-readable device … performing … generating … 
Whereas, in claims 1, 8, and 15 of present claimed invention, the Applicant recites: “A computer implemented method … performing … generating … applying … in response to the applying, generating ... and one or more bounding boxes …” as recited in claim 1; “A system … memory … processor … perform … generate … apply … in response to the applying, generate ... and one or more bounding boxes …” as recited in claim 8; “A non-transitory computer-readable device … performing … generating … applying … in response to the applying, generating ... and one or more bounding boxes …” as recited in claim 15.
	However, claims 1-2, 8-9, and 15-16 of ‘579 US Patent fails to explicitly disclose or fairly suggest wherein the character grid maps a spatial relation between characters of the document.
	Chen discloses wherein the character grid maps a spatial relation between characters of the document (see Chen, abstract, Figs. 2a and 20d, [0007], [0053], [0067], extract character blocks with location coordinates).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘579 US Patent’s method / system / non-transitory computer-readable device using Chen’s teachings by including the spatial relation processing to ‘579 US Patent’s character grid in order to improve the character blocks extraction information (see Chen, abstract, Figs. 2a and 20d, [0007], [0053], [0067]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Radakovic et al ‘605 discloses the OCR file may contain various information including the bounding boxes of each word and indications of semantic information associated with each word or groups of words.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        June 16, 2021